Citation Nr: 1142018	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure in service.

2.  Entitlement to service connection for heart disease, including as secondary to COPD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas VARO.  At his request the Veteran was scheduled for a Travel Board hearing In March 2011; he failed to appear for the hearing.  In June 2011, these matters were previously before the Board and were remanded for additional development.


FINDINGS OF FACT

1.  COPD was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service, including as due to exposure to asbestos therein.

2.  Heart disease was not manifested in service; cardiovascular disease was not manifested in the first postservice year; and any current heart disease is not shown to be related to the Veteran's service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Service connection for heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A February 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2008 and July 2011, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans' Claims (Court) recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

The Veteran asserts that he developed COPD as a result of exposure to asbestos during service.  He stated that he was an electronics technician on the U.S.S. Ranger and was exposed to asbestos.  He stated that the Ranger was in shipyards four times during his service: once in Japan "to work on the cats"; once in Hunters Point Naval Shipyard to refurbish the ship; once to put in integrated operational intelligence center (IOIC) for duty connected to Cuba; and once in Hawaii to fix blown boilers.  He stated that the blown boilers "blew stack liner material all over the flight deck".  He stated that while the ship was being refurbished and IOIC installed, all passageways were "gray with asbestos floating in the air", and he "had to walk right through the asbestos filled passageways" to get to the shops or compartments during repairs.  He reported that his jobs after separation from service included working as a pipe liner and a truck driver.  He also contends that he developed heart disease secondary to COPD.

As the Veteran's records verify that he served as an electronics technician on the U.S.S. Ranger while the ship was being repaired and retrofitted, it may be conceded that he was exposed to asbestos in service.

At the outset, the Board notes that it is not in dispute that the Veteran has COPD.  However, it is not clear whether he has heart disease.  Because he contends that he developed heart disease secondary to COPD, the Board will address the two concurrently in setting forth the medical history.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any pulmonary/respiratory or cardiovascular disability.  On January 1965 service separation examination, the lungs, chest, and heart were normal on clinical evaluation.   

The postservice medical evidence includes VA treatment reports which show an initial diagnosis of COPD in November 2007.  Given the foregoing, the earliest treatment for the claimed condition of COPD shown is no earlier than about 32 years after separation from service.

The Board must note the lapse of many years between the Veteran's separation from service and the first treatment for the claimed COPD.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

On November 2007 VA treatment, the Veteran reported that he had not sought medical treatment in over 30 years.  He complained of shortness of breath and had a chronic productive cough for over one month.  He reported night sweats.  He reported being a 1 to 3 pack a day smoker for 50 years; he stated that he had cut back to 1 pack per day and wanted to stop smoking but had been unsuccessful.  He denied being on any medications for COPD or any inhalers. He had not noticed any fever or increase in sputum production.  He reported being unable to sleep at night due to mucus production and cough.  He reported being tired during the day and falling asleep while sitting and reading, watching television, sitting in active in a public place, or being a passenger in a car for an hour.  His Epworth Sleep Score was 19.  He reported that his father had heart disease and coronary artery disease and had multiple bypass operations; he reported that his maternal uncle had congestive heart failure.  He reported that he had some significant asbestos exposure in the 1960s in service, as he was on a ship "when they cleaned the ship out and helped with that".  Following physical examination, the treating physician diagnosed COPD exacerbation, dyspnea, hypersomnia, and peripheral edema.  EKG showed no acute changes, and chest X-ray showed that the lungs were clear and the heart size was normal.

On December 2007 VA treatment, the Veteran reported being a heavy smoker and exposure to asbestos during the years 1963-1964.  He reported he quit smoking one week earlier.  He was noted to have wheezing, severe shortness of breath with exercise, and use of oxygen for one week.  He was described as remarkably obese and "possibly has some degree of obstructive sleep apnea" and "might have some degree of right ventricular failure as well".  Chest X-ray showed COPD changes, pulmonary hypertension changes, and osteoarthritis.  There were no pulmonary function tests.  The impression was of COPD.

On January 2008 VA treatment, the Veteran was noted to have COPD and "possibly some degree of asbestos-related lung disease and obstructive sleep apnea".  The treating physician noted that it was impossible for him to say how much of the Veteran's pulmonary problem is related to asbestos, finding that the Veteran did "have restricted lung disease that could be related to asbestos", he had "some obstructive lung disease and ... quite a bit of problems with diffusion", and that "the diffusion problem and the restrictive problem could, indeed, be asbestos related."  The treating physician noted that the Veteran "was a heavy smoker until recently and I do believe that quite a bit of the damage that we see is related to that."  The physician noted that chest X-ray reports from November 2007 showed COPD with pulmonary hypertension changes, but could not say specifically that the X-rays showed asbestos-related lung disease.  The impressions included restrictive obstructive lung disease, hypoxemia, obesity, and obstructive sleep apnea.

On further January 2008 VA treatment, the Veteran reported that he had not smoked in 2 months and was sleeping better with the use of a CPAP machine at night.  The assessments were of COPD and chronic hip and back pain.  

January 2008 pulmonary function test (PFT) results showed a minimal obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 percent and 75 percent of the flow volume curve.  An additional restrictive lung defect could not be excluded by spirometry alone.  On the basis of that study, more detailed PFTs were noted to be useful if clinically indicated.  FEF 25 to 75 changed by 8 percent, which was interpreted as an insignificant response to bronchodilator.

On March 2008 VA treatment, the Veteran reported doing well, staying active, and continuing to ride his motorcycle.  On physical examination, his heart had regular rate and rhythm with no rubs or murmurs.  Respiratory examination was clear to auscultation bilaterally.  The assessments included COPD with chronic oxygen use.  There were no assessments of heart disease.

On April 2008 VA treatment, X-ray results showed no changes compared to the previous November 2007 study.  There were no infiltrates or mass lesions.  Heart size and pulmonary vascularity were normal.  Minimally increased interstitial markings were present in the left lower mid-lung unchanged from the prior study compatible with mild fibrotic changes.  On May 2008 VA treatment, an EKG showed normal sinus rhythm.  

On May 2008 VA heart examination, the Veteran reported a heart condition with onset in 2007.  He reported taking hydrochlorothiazide for blood pressure, as well as furosemide, with no side effects.  He denied any history of hospitalization or surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, or angina.  He reported constant fatigue, dyspnea on mild exertion, and dizziness only when he goes without oxygen treatment for approximately 15 minutes.  He reported the need for constant medication.  

On physical examination, heart sounds and rhythm were regular, and murmur, click, and pericardial rub were each absent.  On pulmonary examination, breath sounds were decreased to the left and right upper and lower lobes.  Stress test results showed symptoms of dyspnea, fatigue and leg numbness, with no arrhythmias, very decreased functional capacity, and METS of 2.6 with good effort.  Heart size was normal on X-ray.  EKG showed a normal sinus rhythm with rate of 65.  The examiner diagnosed normal cardiac exam with decreased functional capacity related to respiratory condition.

On May 2008 VA respiratory examination, the Veteran reported treatment with oxygen, inhaled bronchodilator (daily), and inhaled anti-inflammatory (daily).  He reported taking oral steroids, Dexamethasone, at least daily.  He reported taking antibiotics twice per year.  He reported additional treatment with CPAP machine at night.  He denied any history of hospitalization or surgery, trauma to the respiratory system, respiratory system neoplasm, pneumothorax, empyema, asthma, hemoptysis, wheezing, anorexia, chest pain, respiratory failure, fever, or periods of incapacitation. He reported a history of non-productive cough one or several times daily, frequent dyspnea on exertion (mild, moderate, or severe), and occasional swelling of the legs.

On physical examination, peripheral edema was noted.  The examiner noted decreased breath sounds, and dyspnea on mild, moderate, or severe exertion.  Diaphragm excursion was slightly limited, as was chest expansion.  There was no chest wall scarring or deformity of the chest wall.  There were no conditions associated with pulmonary restrictive disease, and no asthma.  There were no signs of significant weight loss or malnutrition.  Chest X-rays showed no changes compared to a previous study: there were no infiltrates or mass lesions, heart size and pulmonary vascularity were normal, and minimally increased interstitial markings were present in the left lower mid-lung, unchanged from the prior study and compatible with mild fibrotic changes.  

The diagnoses were obstructive sleep apnea and COPD.  The examiner was unable to further assess the respiratory condition as the Veteran failed to appear for a scheduled CT scan as part of the VA examination process.  The examiner categorized the respiratory disease as obstructive respiratory, restrictive respiratory, and interstitial respiratory.  The examiner opined that the etiology of the respiratory disease was smoking.  The examiner noted that the Veteran last worked 3 years earlier after he broke his ribs, which "put him down" for 2 years, after which he had so much trouble breathing that he could not return to mechanic work.  The examiner found no evidence of cor pulmonale, pulmonary hypertension, or RVH.  Regarding whether the claimed disabilities are due to asbestos exposure, the examiner stated, "I cannot resolve this issue without resort to mere speculation."  The examiner cited to findings from a January 2008 VA treatment record regarding the possibility of asbestos related disease vs. a history as a heavy smoker, then explained that further testing including a thorax CT are needed for clarification of the interstitial markings to the left lower lobe.  Cardiac exam was normal with testing available at that facility with marked functional capacity noted secondary to respiratory status. The examiner stated, "I know of no correlation of sleep apnea to asbestos exposure. Sleep apnea is most likely related to obesity.  COPD is most likely related to long history of tobacco use.  Asbestos related changes cannot be ruled out/in with minimal test results available to this examiner.  Veteran failed to report for scheduled CT of the thorax that might have helped in determining any asbestos related changes."

On a July 2008 thorax CT report, there were healed left posterior rib fractures with pleural thickening, likely reactive.  There was no calcification identified of the pleural or diaphragmatic surfaces.  A noncalcified nodule in the superior segment of the right lower lobe measuring 7 millimeters was noted.  There was no mediastinal adenopathy or hilar mass.  The liver revealed fatty infiltration.  The report was referred to the lung nodule clinic for consult.  

On July 2008 VA treatment, the diagnoses included COPD, obstructive sleep apnea, restrictive lung disease, cor pulmonale (unexplained), and a small nodule in the lung found on CT scan.  On August 2008 lung nodule clinic consult, it was recommended that the Veteran get a follow-up CT scan 6 months later.  
 
On November 2008 VA treatment, the Veteran reported that he rode motorcycles long distances with his wife.  He denied current tobacco use.  It was noted that he had COPD and was oxygen dependent; he bought an oxygen concentrator small enough to carry on his motorcycle.  He reported feeling well.  The treating physician noted that an October 2008 CT scan of the chest showed a stable 7 millimeter right lower lobe nodule, COPD, and old posterior left rib fractures with adjacent pleural thickening; the treating physicians noted that the CT findings were "good news".  The assessments included moderate to severe COPD, chronic hypoxemia, oxygen dependency, and obstructive sleep apnea.

On December 2008 VA treatment, the Veteran was noted to be on 3 liters per minute of oxygen via nasal canula.  He reported that he was doing well.  The assessments were the same.

In a February 2009 VA treatment note, the Veteran's treatment personnel noted his abnormal CT of the thorax, and he was recommended to follow-up in 3 to 6 months.  On May 2009 VA treatment note, his thorax CT scans were reviewed and it was recommended that the Veteran get a follow-up CT scan in one year.

On December 2009 VA treatment, the treating physician noted the Veteran's oxygen-dependent, severe COPD, for which he was taking all medications as indicated.  The physician noted that the most recent CT scan of the chest demonstrated no changes in the small 7 millimeter nodule that was being followed.  It was noted that the Veteran had resumed smoking tobacco within the previous 12 months.

In June 2011, the Board remanded the matters to afford the Veteran new examinations, with updated and more complete clinical studies, to obtain medical opinions as to the etiology of the claimed disabilities based on adequately complete rationales.

On July 2011 VA pulmonary examination, the Veteran reported the onset of respiratory problems in 1963 due to exposure to asbestos in service; he stated that he was exposed yet was not bothered much until approximately 2001, when he became aware of dyspnea with effort.  He retired in 2005.  He reported intermittent symptoms with remissions, and his treatment consisted of medication, outpatient oxygen, a CPAP machine, and constant low-dose usage of the steroid dexamethasone.  There was no history of non-productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in the lung, pulmonary embolism, or pleurisy with empyema.  He denied any history of respiratory disease trauma or respiratory disease neoplasm.  The examiner noted a positive history of productive cough; wheezing; dyspnea on mild exertion; cor pulmonale, RVH, or pulmonary hypertension; and sleep apnea.  The Veteran reported daily frequency of wheezing, and the type of productive cough was clear.  There was a history of orthopnea, paroxysmal nocturnal dyspnea, and swelling of the legs.  The Veteran reported that he smoked one cigar daily in the mornings; he had quit tobacco for one year, three years earlier, and reported smoking for "50 years" at approximately "1 pack per day" since high school.
On physical examination, abnormal breath sounds including rhonchi (sonorous wheezes), wheezes, and decreased sounds were found on both sides.  The examiner noted a July 2010 chest X-ray which showed the lungs hyper-expanded and coarse interstitial markings, with no infiltrates.  Notably, a chest CT scan was without any evidence of plaques or findings indicative of asbestosis.  On pulmonary function tests (PFTs), the FVC result was 3.4 liters (77 percent predicted), the FEV1 result was 1.55 liters (51 percent predicted), and the DLCO was 20.6 (71 percent predicted).

On July 2011 VA heart examination, the Veteran reported the onset of heart problems in 2006.  He reported that he was unaware of a heart condition but only knew what he had been told by his treatment providers; the only heart testing performed to date, to his knowledge, was a stress test several years earlier.  He denied any history of myocardial infraction, rheumatic fever, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, angina, or other heart disease.  The examiner noted a positive history of hypertension, hypertensive heart disease, dizziness, syncope, fatigue, and dyspnea (on mild exertion).  The examiner noted that continuous medication was required for control of the Veteran's hypertension.

On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Regular heart sounds were present and rhythm was regular.  Heart size was normal by July 2010 X-ray findings, and the heart and pulmonary vasculature was unremarkable.  Stress test results showed that the Veteran walked for only 55 seconds for a total of 2.6 METs, terminated due to dyspnea and leg fatigue.  No comments were made regarding the EKG and/or ischemia; a July 2011 EKG study was normal.  No testing was performed for LV dysfunction.

The examiner concluded that the pulmonary function tests confirm moderately severe obstructive and mild restrictive lung disease.  When asked to opine as to previous medical statements regarding pulmonary hypertension, cor pulmonale and asbestosis related lung disease, the examiner stated, "I cannot find ANY corroborating OBJECTIVE evidence these statements are trued based on chest X-ray, chest CT, EKG, or physical examination."  The examiner noted, "It is common for practitioners to sometimes speak in terms [of the] potential etiology of health issues as noted above and some of the frequently seen sequelae of severe disease without being PRECISE in definition of same.  I believe this was the situation in this case."  (emphasis included)  When asked to opine as to whether the Veteran's conceded exposure to asbestos in service is responsible for his severe pulmonary condition, the examiner opined that the Veteran's pulmonary disease "is less likely as not (less than 50/50 probability) caused by or a result of" his conceded exposure to asbestos.  Explaining rationale, the examiner noted the Veteran's long history of tobacco usage (greater than 50 pack years), obesity-related sleep apnea, and potentially some civilian work exposure to asbestos as a mechanic "which seem to OVERWHELM the short and limited military exposure as the likely source of his infirmity".  (emphasis again included)  The examiner noted that the disabilities of cor pulmonale and pulmonary hypertension have objective definitions, and some of the comments [in the treatment records] are not precise in conforming to those definitions, and there is not any documentation of any cardiac sequelae to the Veteran's admittedly severe lung disease.  The examiner opined that the Veteran's pulmonary function abnormalities and/or his chest X-ray findings are less likely as not (less than 50/50 probability) caused by or a result of his conceded asbestos exposure.  The examiner explained that the disease of asbestosis is predominantly one of scarring with pleural plaques and some restriction in function without much in the way of obstructive findings on function testing.  The examiner noted that the Veteran has nothing in the way of chest X-ray confirmation of scarring and little in the way of restrictive findings on PFTs.

The Board noted in its June 2011 remand that the Veteran had stated he was hospitalized after an accident in 1985, at which time a doctor "commented on his bad lungs"; he noted that he did not know if it was put on the records "since it was not related to the reason for my being hospitalized bu the doctor told me that my lungs were bad."  The Board also noted the Veteran's statements that he was hospitalized following another accident in June 2005, and he was given oxygen for his release and his trip home "due to low levels of oxygen in [his] blood".  The Board noted that if the Veteran's pulmonary/respiratory condition was addressed at the time of the 1985 and/or 2005 accidents, then records of such treatment should be sought.  In a June 2011 letter, the RO asked the Veteran to identify all sources of private evaluation and/or treatment he had ever received for respiratory and/or heart disability, particularly related to accidents in 1985 and/or 2005 and addressing his cardiac/lung status at the time, and to provide releases for VA to secure copies of any such records.  The Veteran did not respond to the RO's June 2011 letter, identify any private treatment providers, or submit any authorization and release forms.  

There is no evidence (nor does the Veteran allege) that a respiratory disability was manifested in service.  Consequently, service connection for a respiratory disorder on the basis that it became manifest in service and persisted is not warranted.  Post-service evaluation/treatment records provide no indication that COPD may somehow be directly related to the Veteran's service.  Therefore, direct service connection for COPD (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

As for the possibility of service connection on a basis other than due to asbestos exposure, the earliest evidence (or allegation) of treatment for any relevant symptoms is dated in 2007, which is about 32 years after separation from active duty.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  

The Board finds that the July 2011 VA opinions are adequate for rating purposes.  They were given by a medical professional who took into account full physical examinations of the Veteran, had familiarity with the Veteran's complete medical history and statements, and explained the rationale for the opinions, citing to clinical findings that contraindicated the alleged theory of causation and noting that there was no support in medical literature for the alleged nexus theory proposed.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinions to be persuasive.  Regarding the Veteran's own opinion that his COPD is due to asbestos exposure in service, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between COPD and asbestos exposure); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Asbestosis is not a disease capable of diagnosis by lay observation.  Therefore, his opinion in this matter has no probative value.  There is no competent evidence that exposure to asbestos caused the Veteran's COPD.  Likewise, there is no evidence that tends to support that there is otherwise a nexus between the Veteran's COPD and his service.  Consequently, service connection for COPD is not warranted.

It is neither shown by the record nor claimed that heart disease was manifested during the Veteran's active service or that cardiovascular disease was manifested in the first postservice year.  Consequently, service connection for heart disease on the basis that it became manifest in service and persisted (or on a presumptive basis, as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

It is not evident from record whether the Veteran actually has heart disease - there is no clear diagnosis of such supported by clinical data.  Notably he takes medication for hypertension.  Regardless, the Veteran's theory of entitlement to service connection for heart disease is strictly one of secondary service connection; he claims that he has heart disease that is secondary to COPD.  Inasmuch as service connection for COPD has been denied, such claim lacks legal merit, and must also be denied.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for COPD is denied.

Service connection for heart disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


